Case 0:18-cv-62119-WPD Document 51 Entered on FLSD Docket 03/20/2019 Page 1 of 3



                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO. 0:18-cv-62119-WPD

   MARK EDELSBERG, individually and on behalf of                            CLASS ACTION
   all others similarly situated,

        Plaintiff,                                                    JURY TRIAL DEMANDED

   v.

   PUB CLUB LEADS
   a California Limited Liability Company,

     Defendant.
   ______________________________________/

   THE BREA FINANCIAL GROUP, LLC D/B/A
   PUB CLUB LEADS, a California Limited Liability
   Company,

        Third-Party Plaintiff,

   v.

   LEO EDELSBERG, individually,

     Third-Party Defendant.
   ______________________________________/


                                       NOTICE OF SETTLEMENT

            Plaintiff Mark Edelsberg hereby notifies the Court that the parties have reached a settlement

  with respect to Plaintiff’s individual claims against Defendant, and Defendant’s claims against Third-

  Party Defendant Leo Edelsberg. The Parties are in the process of drafting a settlement agreement. The

  Parties anticipate filing a notice of dismissal within ten (10) days of this notice
Case 0:18-cv-62119-WPD Document 51 Entered on FLSD Docket 03/20/2019 Page 2 of 3



  Date: March 20, 2019

                                                Respectfully submitted,


                                                /s/ Manuel S. Hiraldo____________
                                                Manuel S. Hiraldo
                                                HIRALDO P.A.
                                                Florida Bar No. 030380
                                                401 E. Las Olas Boulevard
                                                Suite 1400
                                                Ft. Lauderdale, Florida 33301
                                                Email: mhiraldo@hiraldolaw.com
                                                Telephone: 954.400.4713

                                                Counsel for Plaintiff and the Class
Case 0:18-cv-62119-WPD Document 51 Entered on FLSD Docket 03/20/2019 Page 3 of 3



                                    CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on March 20, 2019, I electronically filed the foregoing document

  with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served

  this day on all counsel of record via transmission of Notice of Electronic Filing generated by CM/ECF.



                                                        By: /s/ Manuel S. Hiraldo
                                                        Manuel S. Hiraldo, Esq.
                                                        HIRALDO P.A.
                                                        401 E. Las Olas Boulevard
                                                        Suite 1400
                                                        Ft. Lauderdale, Florida 33301
                                                        Florida Bar No. 030380
                                                        mhiraldo@hiraldolaw.com
                                                        Telephone: 954.400.4713
